Title: From Alexander Hamilton to Jean Baptiste de Ternant, 14 February 1793
From: Hamilton, Alexander
To: Ternant, Jean Baptiste de


Departement de la tresoreriele 14 fevr. 1793
Mr.
Conformément aux ordres du President, et à l’information que vous en avez recue aujourdhuy de la part du secretaire d’etat, je mettrai à votre disposition une somme de cent mille piastres. Cette somme sera prete à etre acquittée le lr. avril prochain, ce qui au cours des affaires de la place, équivaut à un payement immédiat.
J’ai l’honeur d’etre avec respect et estime Mr. etc.
Alexandre hamilton.
